Citation Nr: 1441885	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-21 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left foot degenerative joint disease.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a prostate disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982 and from October 1989 to April 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated April 2009, as confirmed and continued in April 2010 after receipt of new and material evidence and new service treatment records, see 38 C.F.R. § 3.159(b)&(c), by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Virtual VA claims processing system contains reports of VA examination and treatment that are either duplicative of what is in the claims file or that focus on treatment and examinations for conditions not at issue in this appeal.  The Veterans Benefit Management System does not currently include any documents pertaining to the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for a videoconference hearing before the Board.  An appellant may request a hearing before the Board.  38 C.F.R. § 20.703 (2013).  

In August 2011, the RO received a substantive appeal in which the Veteran indicated he did not desire a Board hearing.  In September 2011, the RO received a substantive appeal that was fully completed, signed by the Veteran in August 2011, and indicated that he desired a Board hearing by live videoconference.  No such hearing was scheduled or conducted.  

There is nothing in the record to indicate that the Veteran has withdrawn his request for a Board hearing.  See 38 C.F.R. § 20.704(2013).  In view of the foregoing, and to ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge of the Board, in accordance with the docket number of this case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



